DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11323513 in view of Bedadala et al. (U.S. Patent Publication 2019/0250839), hereinafter Bedadala.
Claim 1 (and similarly claims 7 and 13) of Patent No. 11323513 recites a method for managing an auxiliary data location and a secondary data location, the method comprising: synchronizing secondary copy data stored at a first secondary data location to a first auxiliary data location to obtain auxiliary copy data from the secondary copy data, wherein the secondary copy data is backed up from primary data stored at a client computing device, determining whether the client computing device has permanently moved from a first location to a second location, wherein: the determining whether the client computing device has permanently moved from the first location to the second location comprises: determining a probability value that the client computing device has permanently moved from the first location to the second location based on location information obtained from the client computing device, comparing the determined probability value with a probability threshold value that indicates a likelihood that the client computing device has permanently moved, in response to the determination that the client computing device has permanently moved from the first location to the second location: designating the first auxiliary data location as the second secondary data location; and designating the first secondary data location as a second auxiliary data location, configuring the client computing device to back up the primary data to the second secondary data location, and backing up the primary data stored at the client computing device to the second secondary data location to obtain updated secondary copy data. The method of claim 1 differs from claim 1 herein in that according to information management policy assigned to a client computing device, synchronizing secondary copy data stored at a first secondary data location to a first auxiliary data location to obtain auxiliary copy data from the secondary copy data, wherein the secondary copy data is backed up from primary data stored at the client computing device and wherein the information management policy is a collection of preferences or settings for performing data management operations on production data assigned to the information management policy and on secondary copies of the production data. 
Bedadala shows
according to information management policy (Fig. 1E, 148A; i.e. information management policies/storage policy including backup copy preferences and disaster recovery copy preferences) assigned to a client computing device, (Fig. 1E, 102) ([0222]) synchronizing secondary copy data (Fig. 1E, 116A; i.e. backup copy) stored at a first secondary data location (Fig. 1E, 108A) to a first auxiliary data location (Fig. 1E, 108B) to obtain auxiliary copy data (Fig. 1E, 116B; i.e. disaster recovery copy) from the secondary copy data, ([0251]; [0259-0261])
wherein the secondary copy data is backed up from primary data stored at the client computing device, ([0250]; [0255-0258])
wherein the information management policy is a collection of preferences or settings for performing data management operations on production data (i.e. data objects of subclients) assigned to the information management policy and on secondary copies (i.e. backup copies) of the production data; ([0250-0251]; [0226-0245]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘513 to incorporate the teachings of Bedadala to provide rules for backing up the data and synchronizing the copy data.


Instant Application 
Patent NO. 11323513
Claim 1
A method for managing an auxiliary data location and a secondary data location, the method comprising: 

according to information management policy assigned to a client computing device, synchronizing secondary copy data stored at a first secondary data location to a first auxiliary data location to obtain auxiliary copy data from the secondary copy data, wherein the secondary copy data is backed up from primary data stored at the client computing device, 

wherein the information management policy is a collection of preferences or settings for performing data management operations on production data assigned to the information management policy and on secondary copies of the production data; 

determining whether the client computing device has permanently moved from a first location to a second location, wherein: 
the determining whether the client computing device has permanently moved from the first location to the second location comprises: determining a probability value that the client computing device has permanently moved from the first location to the second location based on location information obtained from the client computing device, 


comparing the determined probability value with a probability threshold value that indicates a likelihood that the client computing device has permanently moved, 






wherein the first location is associated with the first secondary data location and the second location is associated with the first auxiliary data location; 


in response to the determination that the client computing device has permanently moved from the first location to the second location: designating the first auxiliary data location as the second secondary data location, and designating the first secondary data location as a second auxiliary data location; 

configuring the client computing device to back up the primary data to the second secondary data location; and backing up the primary data stored at the client computing device to the second secondary data location to obtain updated secondary copy data.
Claim 1
A method for managing an auxiliary data location and a secondary data location, the method comprising: 

synchronizing secondary copy data stored at a first secondary data location to a first auxiliary data location to obtain auxiliary copy data from the secondary copy data, wherein the secondary copy data is backed up from primary data stored at a client computing device; 










determining whether the client computing device has permanently moved from a first location to a second location, wherein: 
the determining whether the client computing device has permanently moved from the first location to the second location comprises: determining a probability value that the client computing device has permanently moved from the first location to the second location based on location information obtained from the client computing device and output of a machine-learning model, 

comparing the determined probability value with a probability threshold value that indicates a likelihood that the client computing device has permanently moved, wherein the machine-learning model was previously trained with a location training dataset, 
wherein the location training dataset comprises location information that indicates whether a move from the first location to the second location should cause the client computing device to back up the primary data to a second secondary data location, wherein the first location is associated with the first secondary data location and the second location is associated with the first auxiliary data location; 

in response to the determination that the client computing device has permanently moved from the first location to the second location: designating the first auxiliary data location as the second secondary data location; and designating the first secondary data location as a second auxiliary data location; 

configuring the client computing device to back up the primary data to the second secondary data location; and backing up the primary data stored at the client computing device to the second secondary data location to obtain updated secondary copy data.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Migga-Vierke et al. (U.S. Patent Publication 2021/00421990) – Designating servers for backup data for a client device based on location of the user of the client device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451